       Case 2:18-cv-03122-HB Document 9 Filed 11/13/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BAYLI MANCINI                        :        CIVIL ACTION
                                     :
          v.                         :
                                     :
TRANSWORLD SYSTEMS, INC.             :        NO. 18-3122

                                  ORDER

          AND NOW, this 13th day of November, 2018, it is hereby

ORDERED that the Joint Motion for Leave to Appear Telephonically

at the Status Conference is GRANTED.

                                         BY THE COURT:



                                         /s/ Harvey Bartle
                                                                     J.
